Title: To James Madison from Isaac Cox Barnet, 16 April 1806 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


                    § From Isaac Cox Barnet. 16 April 1806, Paris. “I have the honor to transmit to your Department herewith, letters and papers I have received from Mr. Borel, Deputy Commercial agent of the United States at La Tremblade—together with copy of my answer to that gentleman, out of all which I have thought some useful deductions might be drawn for future Stipulations in our treaties with France—which motive I hope, Sir, will be received as an apology for this transmission.”
                